Citation Nr: 1829365	
Decision Date: 06/01/18    Archive Date: 06/27/18

DOCKET NO.  14-06 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 70 percent prior to December 19, 2017.  

2.  Entitlement to a total disability based upon individual unemployability (TDIU), prior to December 19, 2017.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION
The Veteran served on active duty in the Army from September 1955 to September 1958.  The Board sincerely thanks him for his service to his country.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO) in February 2011 (granted service connection for PTSD and assigned a noncompensable rating from December 17, 2002, the date of receipt of the Veteran's claim for service connection) and July 2014 (denied the claim for a TDIU.)  An interim April 2014 rating decision granted an increased 70 percent rating for PTSD from December 17, 2002.  

At his request, the Veteran was scheduled for a Board hearing in December 2017.  He failed (without providing cause) to report for the hearing.  Accordingly, his hearing request is deemed withdrawn. 

By a February 2018 rating decision, the RO granted an increased 100 percent evaluation for the Veteran's PTSD effective from December 19, 2017.  Because this increase in the PTSD rating represents a partial grant of the benefit sought on appeal, the Veteran's claim remains in appellate status.  See AB v. Brown, 6Vet. App. 35, 38 (1993).  In addition, as PTSD is the Veteran's only service-connected disability, the matter of entitlement to a TDIU from December 19, 2017, the effective date of the 100 percent rating, forward is moot.  See, e.g., Bradley v. Peake, 22 Vet. App. 280, 294 (2008); see also Buie v. Shinseki, 24 Vet. App. 242, 248 (2010).  The Board has recharacterized the claims on the cover page accordingly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  Prior to December 19, 2017, the Veteran's PTSD was not manifested by total occupational and social impairment.

2.  Prior to December 19, 2017, the Veteran's service-connected PTSD has not been shown to be of such severity as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to December 19, 2017, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.14, 4.20, 4.123, 4.124, 4.124a, Diagnostic Code (Code) 9411.

2.  Prior to December 19, 2017, the criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim that the severity of his service-connected PTSD warrants an evaluation in excess of 70 percent, to include a TDIU rating.  As noted above, the appeal period for consideration is prior to December 19, 2017 because the Veteran's PTSD has been rated 100 percent disabling from that date.  

Initially, it is noted that the Board has reviewed all the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

Increased Rating for PTSD

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Moreover, adjudication of a claim for a higher initial disability rating should include specific consideration of whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Code 9411.

A 100 percent evaluation is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms in the General Rating Formula for Mental Disorders is not intended to constitute an exhaustive list, but rather provides examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

Effective August 4, 2014, VA revised the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  In Golden v. Shulkin, No. 16-1208 (U.S. Vet. App. April 19, 2017), the Court held that, given that the Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-5) abandoned the Global Assessment of Functioning (GAF) scale and that VA has formally adopted the DSM-5, GAF scores are inapplicable to assign a psychiatric rating in cases where the DSM-5 applies when the appeal was certified after August 4, 2014.  Because the current appeal was certified to the Board in November 2015, the Board will not rely on GAF scores when analyzing the merits of the increased PTSD rating claim on appeal.

This appeal arises from a February 2011 rating decision which granted service connection for PTSD and assigned a noncompensable rating from December 17, 2002, the date of receipt of the Veteran's claim for service connection.  An interim April 2014 rating decision granted an increased 70 percent rating from December 17, 2002.  

In a December 2002 statement, the Veteran reported that he had a difficult time coping with his experiences from the Korean War.  He would wake up with flashbacks that affected his family and daily life. 

A December 2002 VA treatment report notes the Veteran's complaint of nightmares.  He experienced flashbacks about events in service.  It was noted that the Veteran experienced sleeping difficulties, was hypervigilant, had feelings of detachment and was avoidant.  Once, in the context of medication adjustment, it was noted that he burst into tears without provocation.  Although he was not a socializer; he helped with bingo at a veterans' organization, had a few friends and a good relationship with his siblings.  He reported his short - and long - term memory, concentration, and focus had been poor for many years.  He denied hallucinations, delusions, compulsive behavior, phobias, anxiety, agitation or mood swings.  He did have a decrease of energy, motivation, and sense of pleasure for many years.  He did not have a history of assaultiveness.  He was alert and fully oriented, his mood and affect were anxious/labile with a wide range of affect, and he was sad with an anxious affect and open expression of anger and frustration.  His thoughts were logical and organized, insight and judgment were intact and he denied homicidal ideations.  There was no thought disorder, psychotic symptoms, cognitive impairment, abnormal behavior issues or learning disabilities and his reasoning and judgment were "fair."  

A January 2003 VA treatment report shows the Veteran reported difficulties related to low stress tolerance, depression, hypervigilance, anger management, nightmares, and obtrusive thoughts associated with service.  His PTSD symptoms were noted as ongoing, easily triggered, and severe.  He reportedly fell out of bed, which his wife related to a flashback.  He was alert and fully oriented, his affect was somewhat agitated and he had good personal hygiene.  He denied homicidal or suicidal ideation, there was no thought disorder and his cognitive functioning, including insight and judgement, were intact.  

In a March 2003 statement, the Veteran reported that his PTSD symptoms were worse during "sleeping hours."  He experienced sudden mood swings and would isolate himself.  In his sleep, he would talk about service, scream, and yell.  He would sometimes go into a sweat, or his "nerves" made his body shake.  Regarding employment, the Veteran recalled working as an engineer from May 1967 until his retirement.  His duties included knowing the book of rules and the characteristics of the railroad.  He learned the mechanical aspects for diesel and electric trains, as well as coaches.  He knew timetables and special instructions.  He also knew safety rules and would follow them.

March 2003 VA treatment records show the Veteran complained of experiencing weird dreams and nightmares - he reported that his whole body would shake, and that he would yell/scream and swing his arms.  He reported flashbacks during the day, and jumpiness and shaking related to noise triggers.  The examiner noted emotional numbing.  The Veteran had no hallucinations or thoughts of harming himself or others, and his mood was improved with medications (although he was still depressed with a congruent affect).  The Veteran enjoyed his dog and working bingo, he was alert, fully oriented and neatly groomed.  His memory and concentration were fine and he had adequate insight and judgment.  An August 2003 treatment report notes the Veteran's complaints of having problems with his temper - he easily got mad/upset but denied becoming physical.  He had no psychosis or mania.  In October 2003, the Veteran noted continued difficulty with his temper; however, his wife informed him that he had been mellowing out.  He tried to control himself (which he found difficult) and continued to experience intrusive thoughts about service and woke up screaming, but to a lesser extent.  He was cooperative, his speech was logical, affect was constricted, mood was somewhat angry and frustrated and there was no thought disorder.  

A March 2004 VA treatment record shows the Veteran reported living with his daughter, wife, and dog and performing chores and yard work.  He attended veterans' organization events and had three close friends.  He was fully oriented.  In April 2004, the Veteran was hospitalized for suicidality due to PTSD.  He indicated that he felt despondent over Easter weekend and took an overdose of pills and alcohol.  The Veteran was noted to have a history of chronic sleep problems, nightmares, agitation, and anger.  He denied current suicidal ideation, was alert and oriented, slightly irritated and somewhat dysphoric.  He denied hallucinations and delusions, his judgment was somewhat impaired and he had limited insight.  In May 2004, the Veteran's wife reported he would sometimes talk, thrash, and hit out while sleeping and continued to be irritable.  He did not have many friends and did not like to go out.  These records note the Veteran presenting as "rather intrusive [and] somewhat agitated," claiming that his marriage was in trouble.  He was anxious and irritable; experienced recurrent nightmares, poor sleep, and social isolation.  He continued to experience depression, anxiety and suicidal thoughts, but denied homicidal thoughts.  The Veteran had difficulty with concentration, lacked energy and motivation and had poor insight.  He was also alert and fully oriented and had an appropriate affect.  

A January 2005 VA treatment report notes the Veteran's mood was improved and he did not report homicidal or suicidal ideation.  In September 2005, the Veteran reported he was frustrated as he could not do anything around the house.  He noted he would become depressed, but would snap out of it.  He had depression related to chronic pain and denied suicidal and homicidal ideation.  

At the October 2005 Board hearing (in connection with his claim for service connection for PTSD), the Veteran testified that he had nightmares about service and flashbacks.  His wife testified that since he returned from service he was "jumpy" to unexpected touching or noises.  He was hypervigilant, and sometimes thought the world was against him.  He talked and swung his limbs in his sleep. 

On February 2010 VA PTSD examination, the Veteran reported he felt depressed (his wife reported he had been less irritable since his stroke in 2008, which she attributed to the stroke damaging his recent memory.)  He suffered nightly nightmares, had severe motor restlessness and talked/shouted in his sleep.  He was extremely irritable (but never physically assaulted others.)  It was noted that the Veteran's family was close, there was frequent contact, and he had friends through veterans' organizations (but he was no longer active in these organizations due to the stroke).  Since the stroke, the Veteran was unable to function outside of the home, he accompanied her when she went out as she was afraid that he would fall and hurt himself if unattended.  The examiner noted that the Veteran was now a complete invalid, and was wheelchair bound due to a fear of falling.  

The Veteran had symptoms of persistent re-experiencing of traumatic events and increased arousal, difficulty falling or staying asleep, irritability/outbursts of anger and difficulty concentrating.  He was hypervigilant and had an exaggerated startle response.  The Veteran's disturbances caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  He did not prudently handle payments, personally handle money or pay bills.  He was clean and neatly groomed, fully oriented and was able to maintain minimal hygiene.  He experienced an attention disturbance (was easily distracted), had a paucity of ideas with a preoccupation of one or two topics and no hallucinations or delusions.  There were no obsessive behaviors, panic attacks or homicidal/suicidal thoughts (he had some suicidal ideation when he was depressed, but he had no plan/intent.)  He had good impulse control, no episodes of violence and moderate problems with activities of daily living such as household chores, shopping, and exercise.  The Veteran's remote, recent, and immediate memory were mildly impaired (related to a 2008 stroke).  He understood the outcome of his behavior, but partially understood that he had a problem.  

VA treatment records from April and May 2011 note that the Veteran's stroke affected his memory, resulting in difficulty with comprehension and short-term memory.  He also had difficulty concentrating.  He was alert and fully oriented, in no acute distress and with good hygiene.  His mood was fairly good with an appropriate affect and thought content, his thought process was coherent without thought disorder and he denied hallucinations and delusions.  The Veteran was attentive, but had some limitations.  His remote memory was intact, but his recent memory was poor, he had limited judgment and fair insight.  He denied homicidal and suicidal ideation.  In July 2011, the Veteran's wife reported that the Veteran would become "too nervous" and that he would become angry too fast.  Since his stroke he had problems with his short-term memory (remote memory was intact).  He denied a history of violence and assaultiveness; however, he was more verbal and very angry.  He played bingo a few times a week, had good personal hygiene and was alert and fully oriented.  His thought process was coherent and without thought disorder.  He denied hallucinations or delusions and homicidal/suicidal ideations, mania, psychosis, obsessive compulsive behavior and panic.  He was attentive, but had some limitations.  His judgment was adequate and his insight was fair.  In a self-assessment from this time, the Veteran reported near daily difficulty concentrating on things, such as reading and watching TV.  However, it was noted that this did not make it difficult to do work, take care of things at home, or get along with others.  An August 2011 treatment report notes the Veteran's wife shaved him and gave him haircuts because he was shaky.  He was able to take showers and brush his teeth on his own.  He had limited socialization (sometimes played bingo at a veterans' organization and lived with his wife, daughter and granddaughter), good personal hygiene and was alert and fully oriented.  His mood was fairly good with an appropriate affect and thought content, his thought process was coherent and without a thought disorder and he denied hallucinations and delusions.  

Similar findings were noted during VA treatment in February and June 2012.  During November 2012 treatment, the Veteran's wife reported his functioning was "not good" in the general context of his medical treatment.  He had no motivation, and experienced ongoing depression, would become irritable and angry when disturbed and only had acquaintances (no close peers.)  He had good hygiene, his mood was described as "no motivation" and his affect was calm and without lability.  He denied suicidal and homicidal ideation and hallucinations, had linear thought process and he experienced memory problems.  

A January 2013 VA treatment record notes the Veteran reported having stopped working when he was 50 years old due to spondylitis and nerve damage.  His triggers were noted as being asked a question, or not knowing what to say.  The clinician noted that the Veteran was easily irritated by regular conversation; thus, it seems that his PTSD has made him not socially adaptable.  It was also noted that the Veteran's PTSD lead to very poor functioning, generally.  His wife took care of all their needs, such as finances and bills, and she assisted him with communication.  It was noted that his irritability and anger impeded functioning at work and at home.  Since the Veteran ceased certain medications, his night-time symptoms had worsened.  He had adequate hygiene, continued to have "no motivation" and had an isolated affect without lability.  He denied suicidal/homicidal ideation and hallucinations, had linear thought process and experienced memory problems.  

In the February 2013 application for entitlement to individual unemployability, the Veteran alleged that his PTSD prevented him from securing or following any substantially gainful occupation.  He became too disabled to work in 1988 due to PTSD, and had not tried to obtain employment since.  He completed high school and reported no other education or training prior to or since becoming too disabled to work.  He indicated that he was forced to retire due to "nerves and other conditions." 

On March 2013 VA PTSD examination, the Veteran reported that he kept in touch with his siblings and his 53-year marriage was going well overall.  His relationship with his children improved once they learned he had PTSD.  Due to his physical limitations he could not do much and spent his time watching television and doing small, easy chores at home.  He suppressed thoughts about combat and had good support from his family.  The Veteran only had acquaintances, no close peers.  He had objective symptoms of persistently re-experiencing trauma, including recollections and nightmares, and physiological reactivity upon exposure to internal or external cues that symbolized or resembled an aspect of a traumatic event.  The Veteran avoided stimuli associated with trauma and had feelings of detachment from others.  He was irritable/had outbursts of anger, was hypervigilant, and had an exaggerated startle response.  He had a depressed mood, anxiety, mild memory loss, disturbances of motivation or mood, and difficulty adapting to stressful circumstances, including work or a worklike setting.  His symptoms caused clinically significant distress or impairment in social, occupation, or other important areas of functioning.  He was capable of managing his financial affairs.  He had no suicidal/homicidal ideations or hallucinations and his thought process was linear.  He had many medical problems that affected his mood.  The examiner opined that the Veteran's PTSD caused occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

Subsequent VA treatment records, dated from 2013 through 2015, show the Veteran's continued mental health symptoms as described above, including decreased socialization (acquaintances only, no close peers) and many medical problems that affected his mood.  He denied hallucinations and delusions, homicidal and suicidal ideation and continued to have adequate judgment and fair insight.  Although he experienced mild to moderate cognitive deficits that interfered with his problem solving and learning/adjusting to new situations, these records note that the Veteran was alert and fully oriented and his mood and affect were appropriate.  These records also note that the Veteran went out to dinner and karaoke with his wife at a veterans' organization on the weekends, had daily contact with relatives and close friends and had friends at a veterans' organization.  

In a February 2014 statement, the Veteran argued that the symptoms associated with his PTSD were so severe that he was rendered totally disabled. 

On November 2014 VA neuropsychology consultation, the Veteran reported difficulty with memory, spatial orientation, and varying levels of difficulty with decision making.  Specifically, he tended to forget conversations, perform tasks he was asked to complete and easily became lost.  His wife reported that he tended to become very agitated and angry with her if she attempted to remind him to do activities such as walking or socializing.  He described his current mood as "poor" and reported neurovegetative symptoms consistent with depression, including low motivation, increased anger, and frustration.  He denied visual or auditory hallucinations or delusions and suicidal or homicidal ideation or intent.  The Veteran's wife reported that he had difficulty with memory, attention, and language.  

On examination, the Veteran was fully oriented, a relatively poor historian and relied on his wife to answer questions.  His mood was poor, affect was depressed and comprehension of conversational speech appeared generally intact.  His thought processes were goal-directed, and his insight and judgment appeared to be limited.  No perceptual disturbances were observed or reported, and he denied suicidal or homicidal ideation or intent.  The Veteran's verbal memory was in the severely impaired to average range, his ability to recall details of short stories immediately after presentation was severely impaired, as was his recall after a short delay.  The Veteran's executive functioning was in the mildly impaired to severely impaired range.  He performed in the severely impaired range on a phonemic verbal fluency task, measure of abstract verbal reasoning was in the mildly impaired range and mood testing demonstrated severe depression.  

The clinician opined that the Veteran's cognitive profile was most consistent with a vascular etiology that was negatively affecting the executive system including attention, verbal information organization, cognitive flexibility, and verbal fluency.  In addition, his depression was likely organic in nature, as individuals with left frontal damage tend to experience increased mood disturbance.  The clinician found that the Veteran met the criteria for major vascular neurocognitive disorder and his cognitive difficulties were most likely related to cerebrovascular accidents.

On his November 2015 VA Form 9, the Veteran argued that his back condition was not the only limiting factor in his employability.  He stated that his experience as an engineer did not provide transferable skills to a more sedentary work environment and his PTSD did not allow him to interact with the general public, or in a work environment.  

A July 2016 VA treatment record notes the Veteran's family reported he was experiencing increased confusion and odd behaviors, but was otherwise asymptomatic.  The clinician opined that the recent behaviors were likely a progression of his organic brain syndrome.  An August 2016 treatment report notes the Veteran had been diagnosed with dementia he needed assistance with activities of daily living.  These records note an increase in obsessive-compulsive behaviors after the Veteran was taken off medication due to an ER admission which appeared to have resolved when the medications were resumed.  The Veteran is described as alert and oriented, with normal thought content and no evidence of a thought disorder, perceptual disturbances or violent thoughts/behaviors.  A September 2016 treatment report shows the Veteran's "persistent compulsive behaviors" (such as eye rubbing and spending long periods of time in the bathroom) could be the result of his experiencing occasional visual hallucinations in the context of using the restroom and a symptom of cognitive decline accompanying dementia.  In a subsequent addendum, it is noted that the Veteran's bathroom behaviors were likely due to poor frontal lobe function and poor physical health.  It did not appear that he had increased psychosis.  A December 2016 treatment record notes the Veteran was becoming less responsive (would only respond when his wife yelled at him), which appeared to be a progression of his dementia.  He attended adult day health care, was actively engaged in playing bingo and independent; however, he needed supervision ambulating and assistance with grooming and toileting.  

On January 2017 examination for housebound status or permanent need for regular aid and attendance, the clinician found that COPD, ankylosing spondylitis, frostbite residuals, organic brain syndrome, PTSD, and stroke-related tremors restricted the Veteran's functions.  He was able to feed himself with encouragement and cueing, could not prepare his own meals and needed assistance with his hygiene due to advancing organic brain syndrome.  He was unable to attend to his activities of daily living without assistance and did not possess the cognitive ability to manage complex tasks, such as medical administration and management.  The Veteran had cognitive issues related to his organic brain syndrome; thus, his wife managed his affairs.  He was oriented to self and home, and was noted as a poor historian.  

On January 2018 VA PTSD examination, the examiner noted the Veteran had diagnoses of PTSD and major vascular neurocognitive disorder and found all the Veteran's cognitive symptoms were the result of his neurocognitive disorder.  The examiner further noted that, because the Veteran's neurocognitive disorder was so severe, it was difficult to ascertain the impact of the Veteran's PTSD.  In considering the totality of the Veteran's disabilities, the examiner opined that he experienced total occupational and social impairment.  

By a February 2018 rating decision, the RO considered the January 2018 examination report, and granted an increased 100 percent rating for PTSD noting that the severity of the Veteran's PTSD was hard ot ascertain given the severity of his non-service-connected neurocognitive disorder.  That rating was made effective from December 19, 2017, the date of receipt of the Veteran's claim of service connection for dementia as secondary to his service connected PTSD.  Accordingly, as noted above, the appeal as to an increased rating prior to December 19, 2017 remains on appeal and will be addressed herein.  

As an initial matter, it is noted that, where the symptoms of a non-service-connected disability are indistinguishable from the symptoms of a service-connected disability at issue, the benefit of the doubt goes to the Veteran in that all symptoms shall be considered as part and parcel of the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In the present case, the Veteran experienced a stroke in 2008 and later developed a neurocognitive disability.  This neurocognitive disability was associated with memory problems, certain types of behaviors, and communication difficulties.  Service connection for neurocognitive disability has not been established.  Although the Veteran's dementia is now considered as part of his PTSD disability based on the January 2018 VA PTSD examination which found it difficult to ascertain the impact of his PTSD due to the severity of his neurocognitive disorder; the medical evidence since February 2010 and prior to the January 2018 PTSD examination distinguished cognitive residuals due to stroke from his PTSD symptoms.  As such, the Board finds that the holding of Mittleider does not apply to the Veteran's non-service-connected memory and cognitive disabilities during the appeal period (prior to December 19, 2017), when his non-service-connected cognitive symptoms could be separated from his PTSD symptoms.  

Having carefully considered all the evidence of record in light of the applicable rating criteria, the Board finds that the overall symptomatology and level of impairment as a result of his service-connected PTSD does not more nearly approximate those indicative of a 100 percent rating at any time during the appeal period prior to December 19, 2017.  An evaluation in excess of 70 percent prior to December 19, 2017 is not warranted.  38 C.F.R. § 4.7.  

Specifically, prior to February 2010, when VA PTSD examination found mildly impaired memory related to his 2008 stroke and he was "a complete invalid," wheelchair bound due to a fear of falling; there is no evidence of symptoms such as gross impairment in thought processes or in communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name; or any other symptoms of similar gravity. [The Board is aware that the Court has emphasized that the symptoms in the schedular criteria are merely examples and are not all-inclusive.  However, the absence of such symptoms is noted to acknowledge that the Court has also indicated separately that such symptoms provide independent bases for a finding that a 100 percent schedular rating is warranted.]  The record shows that the Veteran was married throughout the period on appeal, had good relationships with his children and siblings, socialized at a veterans' organization, and had some friends.  He was consistently described as alert and oriented with no thought disorder, delusions, hallucinations or inappropriate behavior.  Although there were complaints of irritability and anger, the Veteran was never assaultive or a danger to himself or other and had no problems performing activities of daily living.  Notably, although the Veteran was hospitalized for suicidality in April 2004, this episode was an isolated incident within the record and on its own did not warrant an increased rating.  Similarly, although it has been reported that the Veteran has fallen out of bed and thrashes in his sleep in the context of PTSD-related nightmares, the severity and frequency of these events do not approximate a persistent danger of hurting himself and others.  As such, the record during this period does not demonstrate that the Veteran had total occupational and social impairment.  

As shown by the February 2010 VA PTSD examination report, the Veteran suffered a stroke in 2008 and developed non-service-connected cognitive difficulties that were associated with a distinct and separate neurocognitive disability which was manifested by impairment of memory, behavior, attention, and orientation.  Subsequent VA treatment records show the Veteran's continued and progressive memory, cognitive and behavioral difficulties as a result of his stroke.  Although the January 2013 treatment report notes that the Veteran's PTSD seemed to have made him not socially adaptable, this level of PTSD impairment is reflected in the assigned 70 percent rating.  Moreover, a higher rating during this period is not warranted according to the opinion of the March 2013 VA PTSD examination report, which found that the Veteran's PTSD was productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Further, as noted on November 2014 report of VA neuropsychology consultation, the Veteran's cognitive profile was most consistent with a vascular etiology that was negatively affecting the executive system including attention, verbal information organization, cognitive flexibility, and verbal fluency.  The examiner also found that the Veteran's depression was likely organic in nature, as individuals with left frontal damage tend to experience increased mood disturbance, and his cognitive difficulties were most likely related to cerebrovascular accidents.  These findings are consistent with subsequent VA treatment records and January 2017 examination for housebound status or permanent need for regular aid and attendance, which attributed the Veteran's cognitive issues to poor frontal lobe function, poor physical health or organic brain syndrome rather than to his PTSD.

When considering the medical evidence as a whole prior to December 19, 2017, the Board finds that the Veteran's symptoms as a result of his PTSD do not result in total occupational and social impairment.  In this regard, the findings and opinions of his mental health treatment providers and VA examiners, distinguishing the symptoms and level of severity resulting from his PTSD and major vascular neurocognitive disorder, are particularly probative because such assessments are by trained medical professionals and based on examination of the Veteran, his reported symptoms and his medical history.  Overall, during the appeal period prior to December 19, 2017, the Board finds that the weight of the credible evidence demonstrates that the Veteran's PTSD symptomatology, alone, more closely approximates the schedular criteria for the 70 percent disability rating. 

The Board has considered the statements of the Veteran and his wife as to the extent and severity of his symptoms during the appeal period.  They are competent to report lay-observable symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, whether there is underlying pathology constituting increased disability, or whether there is a symptom related to a disability, is a medical question beyond the capability of the lay observations of the Veteran and his wife.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is no evidence to demonstrate the Veteran or his wife have the training and expertise to determine the underlying pathology or symptomology attributable to his service-connected PTSD; particularly as distinguished from his other disabilities.

In sum, the Board finds that a rating in excess of 70 percent for PTSD prior to December 19, 2017 is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, his appeal must be denied.  38 U.S.C. § 5107.


Total Disability Based on Individual Unemployability (TDIU)

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU is part of an increased rating claim when such claim is raised by the record.  The Board additionally recognizes that in February 2013 the Veteran filed a separate TDIU claim which specifically claimed he was unable to obtain or maintain gainful employment since 1988 due to his PTSD.  The Veteran is only service-connected for PTSD and, as noted in the Introduction above, the award of a 100 percent rating renders the TDIU claim moot from December 19, 2017.

During the period on appeal prior to December 19, 2017, the Veteran's PTSD is rated at 70 percent, which meets the threshold minimum schedular rating requirement for a TDIU rating under 38 C.F.R. § 4.16(a).  However, the Board finds the record during the period on appeal prior to December 19, 2017 does not demonstrate that the Veteran was unable to sustain gainful employment due to his PTSD.  None of the VA examiners during this period, for example, assessed the Veteran as demonstrating total occupational impairment due to his PTSD.

The Board acknowledges that the Veteran has claimed that he stopped working in 1988 in part due to his PTSD.  However, this statement is inconsistent with the Veteran's January 2013 statement that he stopped working due to spondylitis and nerve damage.  In the November 2015 VA Form 9, the Veteran argued that his back condition was not the only limiting factor in obtaining employment, but that his experience as an engineer did not provide transferable skills.  However, this is inconsistent with an earlier March 2003 statement, where the Veteran explained that his engineer duties included learning various rules, tasks, and responsibilities and applying this knowledge in different contexts.  In addition, in November 2015, the Veteran also claimed that his PTSD did not allow him to interact with the general public or within a worklike setting.  However, at that time it was noted that his PTSD symptoms were improving, and it was later reported that he looked forward to attending a day program for adults.  Moreover, the record shows that the Veteran helped at bingo and he and his wife went to Karaoke, both at a veterans' organization.  It is also significant, and highly probative, that VA examiners have attributed most of the Veteran's limitations (which affected his communication, thought processes, memory recall, concentration, behavior, and the ability to conduct activities of daily living) to a separate and distinct, nonservice-connected neurocognitive disorder.  It was not until the January 2018 VA examination that the severity of the Veteran's neurocognitive disorder made it difficult to ascertain the impact of his PTSD.

Considering the above, the Board finds that entitlement to a TDIU is not warranted at any time during the appeal period prior to December 19, 2017 as the preponderance of the evidence of record is against a finding that the Veteran was unable to obtain or maintain gainful employment due to his service-connected PTSD.


ORDER

Entitlement to a rating in excess of 70 percent for PTSD prior to December 19, 2017 is denied. 

Entitlement to a TDIU due to PTSD prior to December 19, 2017 is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


